DETAILED ACTION

The Information Disclosure Statement(s) filed 03/23/2020 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claims 2, 3, 11 and 14 each claim a “battery pack and supercapacitor bank”. None of the figures depict a battery pack and supercapacitor bank operable together in the aircraft. 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 objected to because of the following informalities:  “wherein the wherein the” should read “wherein the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Trahmer (US 20180148162 A1).
Regarding claim 1, Trahmer teaches boundary layer ingestion-open rotor system for use with an aircraft (Abstract) having a fuselage and an empennage (Figure 1), comprising: an open rotor assembly having a rotor hub (Figures 1-4b), a plurality of fan blades connected to and extending radially from the rotor hub (Figures 1-4b), and a mechanical linkage assembly connecting the rotor hub to the fuselage aft of the empennage (¶ [0015, 0039, 0042]) within a predefined boundary layer of airflow around the fuselage (demonstrated in Figure 1); one or more energy storage systems each being connectable to the rotor hub (¶ [0040-0043]), and each being configured, in response to an electronic control signal, to selectively energize the open rotor assembly to thereby cause rotation of the rotor hub within the predefined boundary layer (¶ [0040-0043]); and an electronic control unit (ECU) in communication with the one or more energy storage systems and the open rotor assembly, wherein the ECU is configured to selectively generate the electronic control signals to thereby energize the open rotor assembly via the one or more energy storage systems during one or more predetermined flight operating phases of the aircraft, and wherein the predetermined flight operating phases include a cruise phase (¶ [0040-0043]).  
Regarding claim 9, Trahmer teaches the invention discussed in claim 1, wherein the open rotor assembly is configured, in response to the electronic control signals, to selectively provide thrust for propulsion of the aircraft (¶ [0021-0024, 0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trahmer (US 20180148162 A1).
Regarding claim 2, Trahmer teaches the invention discussed in claim 1, wherein the one or more energy storage systems includes a battery pack (¶ [0040]). Trahmer fails to specifically teach the use of a supercapacitor bank but does teach the use of a plurality of different energy storage devices (¶ [0040] “sources of electrical power such as batteries, fuel cells, and other elements”). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify Trahmer’s aircraft using a supercapacitor bank as an energy storage device. 
Regarding claim 3, Trahmer teaches the invention discussed in claim 2, wherein the aircraft includes a plurality of propulsion engines, and the battery pack and the supercapacitor bank are configured to be recharged by the propulsion engines (¶ [0021, 0040]).
Regarding claim 4, Trahmer teaches the invention discussed in claim 3, wherein the one or more predetermined flight operating phases include an active taxiing phase in which the aircraft actively taxis down a runway subsequent to landing thereon, and wherein the ECU is configured to operate the open rotor assembly as a thrust reversal device during the active taxiing phase (¶[0023]).  
Regarding claim 5, Trahmer teaches the invention discussed in claim 2. Trahmer fails to teach wherein the ECU is configured to operate the open rotor assembly as an electric generator or wind turbine during a descent phase of flight to thereby passively recharge the supercapacitor bank. However, Examiner takes official notice that the use of Ram Air Turbines (RATs) are well known in the art as a form of using open-rotor wind turbine technology to generate and store electrical energy. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Trahmer’s motor such that it was a motor/generator capable of generating and storing electrical energy.  
Regarding claim 11, Trahmer teaches an aircraft comprising: a fuselage (Figure 1); a pair of wings extending radially from the fuselage (Figure 1 shows a side view, but it is well known that aircraft like that depicted in Figure 1 have two wings); at least one main propulsion engine connected to each of the wings (depicted in Figure 1); an empennage attached to the fuselage aft (Figure 1); and a boundary layer ingestion-open rotor system attached to the fuselage aft of the empennage (Figure 1), and including: an open rotor assembly having a rotor hub (Figures 1-4b), a plurality of fan blades connected to and extending radially from the rotor hub (Figures 1-4b), and a mechanical linkage assembly connecting the rotor hub to the fuselage aft of the empennage within a predefined boundary layer of airflow around the fuselage (¶ [0015, 0039, 0042]); and an electrical system connected to the open rotor assembly and including an electronic control unit (ECU), and a battery pack and a supercapacitor bank (examiner believes arguments presented for claim 2 satisfy this limitation) each electrically connectable to the rotor hub via the, and each being configured, in response to an electronic control signal, to selectively energize the open rotor assembly to thereby cause rotation of the rotor hub within the predefined boundary layer (¶ [0021-0024, 0040-0043]); wherein the ECU is configured to selectively generate the electronic control signals to thereby energize the open rotor assembly during one or more predetermined flight operating phases of the aircraft (¶ [0021-0024, 0040-0043]), and wherein the main propulsion engines are wing- mounted turbofans (depicted in Figure 1). Trahmer fails to specifically teach the aircraft comprising a first and second set of switches electrically connected to the rotor hub, battery bank, and supercapacitor bank. However, Trahmer teaches the use of a “user input device accessible by an aircraft operator in the cockpit of an aircraft” in ¶ [0041]. It is well known in the art that input devices likes avionics comprise a plurality of switches such that pilots can selectively activate requisite functions during flight (as taught by ¶ [0041] of Trahmer). As such, it would have been obvious to one of ordinary skill in the art to specify that the Trahmer’s user input device was a plurality of switches used to set the rear fan into operation once a certain flight state was reaches with a certain rotational speed to compensate for drag of the fuselage (as taught by ¶ [0041] of Trahmer).
Regarding claim 12, Trahmer teaches the invention discussed in claim 11, wherein the one or more predetermined flight operating phases includes a cruise phase (¶ [0017] and claim 6). 
Regarding claim 13, Trahmer teaches the invention discussed in claim 11, wherein the one or more predetermined flight operating phases includes an active taxiing phase in which the aircraft actively taxis down a runway subsequent to landing thereon, and wherein the ECU is configured to operate the open rotor assembly as a thrust reversal device during the active taxiing phase (¶ [0022-0023]).
Regarding claim 14, Trahmer teaches the invention discussed in claim 11, wherein the battery pack and the supercapacitor bank (examiner believes arguments presented for claim 2 satisfy this limitation) are configured to be recharged by the main propulsion engines (¶ [0040]).
Regarding claim 15, Examiner believes the arguments presented in response to claims 5 and 11 also satisfy the limitations presented in this claim. 
Regarding claim 17, Trahmer teaches the invention discussed in claim 11, wherein the open rotor assembly is configured, in response to the electronic control signals, to selectively provide thrust for propulsion of the aircraft (¶ [0016, 0041-0043]).
Regarding claim 18, Trahmer teaches method for use with an aircraft having a fuselage, wings, and an empennage (Figure 1), the method comprising: providing an open rotor assembly that is connected to the fuselage aft of the empennage within a predefined boundary layer of airflow around the fuselage (Figure 1) via a mechanical linkage assembly (¶ [0015, 0039, 0042]), wherein the open rotor assembly includes a plurality of fan blades connected to and extending radially from a rotor hub (Figures 1-4b); and receiving flight control signals via an electronic control unit (ECU) of the aircraft (¶ [0040-0043]), the flight control signals being indicative of predetermined operating phase of the aircraft (¶ [0041]); selectively connecting an energy storage system to the rotor hub, via the ECU, during the predetermined operating phase (¶ [0021-0024, 0040-0043]); and energizing the open rotor assembly via the energy storage system to thereby cause rotation of the rotor hub within the predefined boundary layer (¶ [0021-0024, 0040-0043]). Trahmer fails to specifically teach the use of ON/OFF control of a set of switches in conjunction with the control unit. However, Trahmer teaches the use of a “user input device accessible by an aircraft operator in the cockpit of an aircraft” in ¶ [0041]. It is well known in the art that input devices likes avionics comprise a plurality of switches such that pilots can selectively activate requisite functions during flight (as taught by ¶ [0041] of Trahmer). As such, it would have been obvious to one of ordinary skill in the art to specify that the Trahmer’s user input device was a plurality of switches used to set the rear fan into operation once a certain flight state was reaches with a certain rotational speed to compensate for drag of the fuselage (as taught by ¶ [0041] of Trahmer). 
Regarding claim 19, Trahmer teaches the invention discussed in claim 18, wherein the predetermined operating phase includes one or more of a landing phase, an active taxiing phase, and a gate push maneuver (¶ [0022-0023]).  
Regarding claim 20, Examiner believes the arguments presented in response to claims 5 and 18 also satisfy the limitations presented in this claim.

Claims 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trahmer (US 20180148162 A1) in view of Gallet et al. (US 20150239569 A1).
Regarding claim 6, Trahmer teaches the invention discussed in claim 1. Trahmer fails to teach wherein the mechanical linkage assembly is an articulating linkage assembly driven by a hydraulic system of the aircraft and configured to automatically raise the rotor hub relative to a longitudinal centerline of the fuselage during takeoff and landing of the aircraft. However, Gallet teaches an open rotor system comprising a mechanical linkage assembly (Figures 1 and 2) wherein the mechanical linkage assembly is an articulating linkage assembly (as depicted in Figures 1 and 2) driven by a hydraulic system (Figures 1 and 2, element 40) of the aircraft and configured to automatically raise the rotor hub relative to a longitudinal centerline of the fuselage during takeoff and landing of the aircraft (as depicted in Figures 1 and 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Trahmer with the articulation device of Gallet, in order to allow Trahmer’s open rotor to adapt its position in an optimum fashion with respect to the direction of flight while reducing the drag and improving the acoustic impact (as taught by ¶ [0008] of Gallet). 
Regarding claim 7, Trahmer as modified by Gallet teaches the invention in claim 1, wherein the aircraft includes landing gear assemblies (Trahmer- Figure 1, element 8), and wherein the ECU is configured to detect deployment of the landing gear assemblies and thereafter coordinate raising of the rotor hub with the deployment of the landing gear assemblies (Trahmer teaches the use of control units and landing gear assemblies, as such, the control units in Trahmer as modified by Gallet may be considered so configurable).
Regarding claim 8, Trahmer as modified by Gallet teaches the invention in claim 1, wherein the aircraft includes flight sensors (¶ [0020, 0022]), and the ECU is configured to raise the rotor hub via the mechanical linkage assembly in response to data from the flight sensors (Trahmer teaches the use of control units and flight sensors, as such, the control units in Trahmer as modified by Gallet may be considered so configurable).
Regarding claim 16, Trahmer as modified by Gallet teaches the invention discussed in claim 11, wherein the mechanical linkage assembly is an articulating linkage assembly driven by a hydraulic system of the aircraft and configured to automatically raise the rotor hub relative to a longitudinal centerline of the fuselage during takeoff and landing of the aircraft (Examiner believes the arguments presented in claims 6 and 11 satisfy this limitations of this claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644